517 Pa. 459 (1988)
538 A.2d 495
In the Interest of M.B., a minor (born 5/9/79).
Appeal of The WESTMORELAND COUNTY CHILDREN'S BUREAU.
Supreme Court of Pennsylvania.
Argued March 8, 1988.
Decided March 21, 1988.
*460 James L. Liberto, Sol. for the Westmoreland County Children's Bureau, Debra M. Nicholson, Office of the County Sol., Greensburg, for appellant.
Linda L. Whalen, Greensburg, for Natural Mother.
Leslie J. Mlakar, Greensburg, for guardian ad litem.
Wesley T. Long, Fisher, Long & Rigone, Greensburg, for Natural Father.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.

ORDER
PER CURIAM:
Order affirmed.